Having considered the documents submitted by petitioner, we
                    are not persuaded that our intervention is warranted at this time.       Pan,
120 Nev. at 224, 228, 88 P.3d at 841, 844; Smith, 107 Nev. at 677, 818
                    P.2d at 851. Accordingly, we deny petitioner's writ petition. We trust that
                    the district court presiding over this matter will ensure that the Nye
                    County Sheriffs Office fulfills its legal obligations. See NRS 12.015(2)(b).
                                It is so ORDERED.


                                                                                             , J.
                                                                Hardesty


                                                              c--   t:xAsk \AA                J.
                                                                Douglas




                    cc: Hon. Nancy L. Allf, District Judge
                         Peter Jason Helfrich
                         Attorney General/Carson City
                         Eighth District Court Clerk




SUPREME COURT
        OF                                                2
     NEVADA


(0) 1947A    me..